Opinion issued June 27, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00197-CV
                           ———————————
                 ROBERT A. MCALLISTER, JR., Appellant
                                        V.
       NINA MANDELL MCALLISTER F/K/A PEARL MANDELL
                   MCALLISTER, Appellee



                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-33390


                         MEMORANDUM OPINION

      On May 17, 2013, the mediator appointed in this case filed a letter indicating

that the case had settled during mediation. Appellant has now filed a “Notice of
Nonsuit,” indicating that he no longer desires to proceed with this appeal, which

we construe as a motion to dismiss. See TEX. R. APP. P. 42.1(a)(1). The motion

contains a certificate of service, but does not contain a certificate of conference.

See TEX. R. APP. P. 10.1(a). Ten days have passed, however, and appellee has not

filed a response in opposition. See TEX. R. APP. P. 10.1(b) (providing that court

may determine motion before response is filed), 10.3(a) (providing, in pertinent

part, that court should not hear or determine motion until 10 days after motion was

filed, unless motion states that parties have conferred and that no party opposes

motion). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Brown, and Huddle.




                                         2